DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 12, the claim recites “ a body sized to fit inside an introducer device that is separate from the stylet device” which is unclear because the claim as a whole is directed to the stylet device.  Therefore, it is unclear if the body and the introducer device are positively required by the claim.  Claims 3-11 and 13-21 inherit this deficiency.
Regarding claims 10 and 20, the claims recite “the body”.  However, parent independent claims 1 and 12 recite “a body” and “the body of the patient”.  Therefore, the recitation of “body” in claims 10 and 20 are unclear.  Examiner notes that this issue may be fixed by amending the independent claims to include “at a target site in a head or neck region of a patient” or “at a target site in a head or neck body region of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6, 8-16, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray, III et al (US 2011/0270339 A1, hereinafter “Murray”) in view of Whitehurst et al (US 6,735,475 B1, hereinafter “Whitehurst”).
Regarding claims 2 and 12, as best understood, Murray discloses a wireless implantable stimulator (par 0004, 0030) and a stylet device (par 0040, 0065) for delivering a wireless implantable stimulator (par 0004, 0030) battery-less implantable wireless stimulator device, the stylet device comprising: a proximal end that includes a handle and a locking feature (par 0043, including “a handle […] that may be manipulate to secure a longitudinal position or sliding movement thereof”); a body sized to fit inside an introducer device that is separate from the stylet device (par 0065, including an stimulator body, tether wires and delivery catheter); and a distal end that includes a mating feature capable of mating with a battery-less implantable wireless stimulator device for treating craniofacial pain in a patient’s body (par 0065, where the mating feature is the releasable connection including a suction cup), wherein the handle is configured to create a force at the distal end that is sufficient for the mating feature to mate with the battery-less implantable wireless stimulator device (par 0065, 0068) such that, when the stylet device is advanced through the introducer device at a target site in a head or neck region of the patient’s body, the battery-less implantable wireless stimulator device enters the target site (par 0064), and wherein the handle is further configured to dismantle the force at the distal end such that the battery-less implantable wireless stimulator device becomes implanted at the target site (par 0066) to apply stimulation to the target area (par 0065). to apply neural modulation to a surrounding nerve.
Murray does disclose that embodiments include stimulators for any area of the body (par 0030), however, does not explicitly disclose that the wireless implantable stimulator is batteryless device, including a neurostimulator to provide modulation to surrounding nerves.  Whitehurst is analogous art for small, leadless implanted neurostimulators intended for craniofacial pain (col 8, ln 12-47).  Whitehurst discloses it was known in the art to provide a wireless and implantable medical device that further does not include a battery and is powered from an external RF source (col 16, ln 65-col 17, ln 11).  Applied to the invention of Murray, which is generally directed to wireless implantable stimulators, the features of Whitehurst would provide the IMD to be a batteryless construction for treating craniofacial pain as known in the art.  It would have been obvious to combine the features of Whitehurst in the invention of Murray to provide the predictable results of improved pain relief as known in the art.
Regarding claims 3 and 13, Murray discloses when the handle is set to engage the locking feature, the force is created at the distal end of the stylet device, and wherein when the handle is set to disengage the locking feature, the force is dismantled at the distal end of the stylet device (par 0065-0066).
Regarding claims 4 and 14, Murray discloses the body includes a plunger inside a shaft (par 0065).
Regarding claims 5 and 15, Murray discloses the distal end further includes a chamber bordered by a distal tip of the plunger and a proximal tip of the mating feature (including the area of engagement between the plunger and the suction cup; par 0065).
Regarding claims 6 and 16, Murray discloses that when the handle is set to engage the locking feature, the plunger is slided inside the shaft to generate negative 
Regarding claims 8 and 18, Murray disclose that when the handle is set to disengage the lock feature, the plunger is released inside the shaft such that the suction force is removed at the distal end of the stylet device (par 0065).
 Regarding claims 9 and 19, Murray discloses that the body is capable of fitting inside an introducer with a size of 13 gauge or smaller to implant the battery-less implantable wireless stimulator device at the target site (par 0040).
 Regarding claims 10 and 20, as best understood, Murray in view of Whitehurst discloses the claimed invention, but does not explicitly disclose that the body is between about 50 mm and 170 mm in length.  Murray does, however, explain that the dimensions of the device are sized to track through patient vasculature (par 0032).
Whitehurst is analogous art for small, leadless implanted neurostimulators intended for craniofacial pain (col 8, ln 12-47).  Whitehurst discloses it was known in the art to provide dimensions of the IMD such that the capsule is 25-35 mm.  Applied to the invention of Murray, which is generally directed to wireless implantable stimulators, the features of Whitehurst would provide the IMD with body dimensions between 50-180 mm as known in the art.  It would have been obvious to combine the features of Whitehurst in the invention of Murray to provide the predictable results of improved pain relief as known in the art.
Regarding claim 11, Murray discloses that embodiments include stimulators for any area of the body (par 0030), however, does not explicitly disclose that the wireless 
Regarding claim 21, Murray in view of Whitehurst discloses the claimed invention as explained in the rejection of claim 12 above.  Murray in view of Whitehurst as cited, however, does not explicitly disclose one or more non-inductive antennas configured to receive electric energy radiated from a source located outside of the patient’s body and through radiative coupling; an electronic circuit coupled to each of the one or more non-inductive antennas and configured to extract the electric energy received by the one or more non-inductive antennas and generate stimulation currents using the extracted electric energy; and one or more electrodes coupled to the electronic circuit and configured to apply the stimulation currents to at least one of: an occipital nerve or 
Whitehurst is analogous art for small, leadless implanted neurostimulators intended for craniofacial pain (col 8, ln 12-47).  Whitehurst discloses it was known in the art to include one or more non-inductive antennas configured to receive electric energy radiated from a source located outside of the patient’s body and through radiative coupling (col 16, ln 13-38; col 17, ln 37-55); an electronic circuit coupled to each of the one or more non-inductive antennas and configured to extract the electric energy received by the one or more non-inductive antennas and generate stimulation currents using the extracted electric energy (col 16, ln 13-38; col 17, ln 37-55); and one or more electrodes coupled to the electronic circuit and configured to apply the stimulation currents (col 16, ln 13-38; col 17, ln 37-55) to at least one of: an occipital nerve or branches thereof, a trochlear nerve or branches thereof, a vagus nerve or branches thereof, a trigeminal nerve or branches thereof, a glossopharyngeal nerve or branches thereof, a mandibular nerve or branches thereof, an alveolar nerve or branches thereof, a lingual nerve or branches thereof, a maxillary nerve or branches thereof, a ciliary nerve or branches thereof, a sphenopalatine ganglion or branches thereof, and a supratrochlear nerve or branches thereof  (col 18, ln 25-44).  Applied to the invention of Murray, the further features of Whitehurst would provide one or more non-inductive 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799